DISMISSED and Opinion Filed February 5, 2020




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-19-00811-CV

             DONALD HAWTHORNE AND MELODY HEDGER, Appellants
                                  V.
                     MISSION ROCKWALL APT., Appellee

                           On Appeal from the County Court at Law
                                  Rockwall County, Texas
                              Trial Court Cause No. CI19-0051

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Schenck, and Justice Reichek
                                   Opinion by Justice Reichek
       Appellants’ brief in this case is overdue. By postcard dated November 13, 2019, we

notified appellants the time for filing appellants’ brief had expired. We directed appellants to file

a brief and an extension motion within ten days. We cautioned appellants that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To

date, appellants have not filed a brief, filed an extension motion, or otherwise corresponded with

the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Amanda L. Reichek/
                                                  AMANDA L. REICHEK
                                                  JUSTICE

190811F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 DONALD HAWTHORNE AND                             On Appeal from the County Court at Law,
 MELODY HEDGER, Appellants                        Rockwall County, Texas
                                                  Trial Court Cause No. CI19-0051.
 No. 05-19-00811-CV       V.                      Opinion delivered by Justice Reichek.
                                                  Chief Justice Burns and Justice Schenck
 MISSION ROCKWALL APT., Appellee                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered February 5, 2020




                                            –3–